Citation Nr: 0021840	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-18 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or due to being housebound.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to special 
monthly pension.

In October 1999, the veteran presented testimony at a 
personal hearing before the undersigned Board member.  
Unfortunately, the audiotape of the veteran's hearing was 
lost and, therefore, a hearing transcript could not be made.  
In June 2000, the veteran was provided with another personal 
hearing before the undersigned.  A transcript of this hearing 
was made and has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The veteran has been found to be permanently and totally 
disabled.

2.  The veteran is able to care for herself and to engage in 
the activities of daily living.

3.  The veteran is not substantially confined to her house.


CONCLUSIONS OF LAW

1.  The need for a special monthly pension based on regular 
aid and attendance has not been established.  38 U.S.C.A. §§ 
1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).

2.  The need for a special monthly pension based on 
housebound status has not been established.  38 U.S.C.A. §§ 
1502, 1521 (West 1991); 38 C.F.R. § 3.351.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a special monthly 
pension based on the need for regular aid and assistance or 
due to being housebound.  In the interest of clarity, the 
Board will review the applicable law and regulations, briefly 
describe the factual background of this case, and then 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension (SMP), when 
an otherwise eligible veteran is in need of regular aid and 
attendance [38 U.S.C.A. § 1521(d)], or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound [38 U.S.C. § 1521(e)].  See also 38 C.F.R. § 
3.351(b), (c), and (d).

A veteran is in need of regular aid and attendance if he or 
she is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

Factual Background

The record reflects that the veteran is receiving non 
service-connected pension benefits.  She has been assigned a 
combined disability rating of 60 percent for her non service-
connected conditions, which consist of a knee condition, 
degenerative arthritis and hypertension.


Outpatient treatment records from the VA Medical Center in 
Oakland, California reflect that throughout 1998 and 1999, 
the veteran received treatment for a variety of problems, 
including degenerative joint disease and chronic synovitis.  
In June 1998, the veteran reported that she needed crutches 
for assistance to walk outside of her home.  She indicated 
that she was going to a convention and needed such support.  
In a November 1998 clinical note, an examiner noted that the 
veteran had a diagnosis of degenerative joint disease in her 
left ankle, and that she was wearing an air cast brace, which 
limited her ambulation and her left ankle pain.

In April 1998, the veteran, who was 65 at the time, underwent 
a VA physical examination in order to determine housebound 
status or need for regular aid and attendance.  The veteran 
reported that she experienced pain as well as diminished 
strength and range of motion in her arm, back, legs, hips, 
and feet.  The VA physician, Dr. K., noted diagnoses of 
significant degenerative arthritis, generalized, and 
hypertension.  In the report of examination, the physician 
indicated that the veteran was able to feed herself, dress 
and undress herself, and keep herself clean and presentable.  
Some difficulty was noted with bathing because the veteran 
had difficulty getting into and out of the tub.  The 
physician also noted that the veteran was able to walk short 
distances without assistance, but that she walked slowly and 
experienced significant pain when walking.  The veteran was 
reportedly capable of walking up to half a block without 
assistance but would need the use of a cane for longer walks.  
The physician also noted that the veteran was not confined to 
her home, and that she left home for two hours a day at least 
three days a week for the either medical purposes or 
shopping.

In her Substantive Appeal (VA Form 9) submitted in October 
1998, the veteran contended that she was unable to stand for 
too long a time or to walk for any distance due to pain.

In an April 1999 letter, Dr. K. indicated that the veteran 
was a regular patient at the VA outpatient clinic in Oakland 
and that she had a history of hypertension and degenerative 
joint disease.  Dr. K. further indicated that she also had a 
long history of ankle pain, and that her diagnoses included 
both monoarticular arthritis and chronic synovitis.  The 
physician noted that the veteran experienced chronic pain and 
limited range of motion, with frequent exacerbations 
characterized by increased pain and swelling.  Dr. K. 
reported that she had difficulty ambulating and traveling, as 
she relied on public transportation.  She was also noted to 
experience difficulty standing and boarding a bus.  Dr. K. 
concluded that the veteran was totally disabled.

In May 1999, the veteran was provided with a personal hearing 
at the RO.  The veteran testified that she experienced pain 
in her right shoulder, knees, ankles, and hands.  She 
indicated that she wore a brace and used a cane whenever she 
left the house.  The veteran testified that since January of 
1996, she had given up driving and was relying on the 
assistance of others and public transportation to go anywhere 
outside of her home.  She stated that many of her daily 
activities had become a chore, including shopping for 
groceries or cleaning the kitchen floor.  She also stated 
that she could no longer tend to her garden and that she had 
to have somebody come in to pull the weeds out. 

During her June 2000 hearing before the undersigned, the 
veteran testified that she wore a brace on each ankle that 
extended halfway up to her knees, which provided her support 
for her ankles.  She indicated that she could normally walk 
up to a block before she had to stop and rest.  The veteran 
stated that she had difficulty because the bus stop she used 
was two blocks away and there was no place to sit there.  She 
reported that she had relied on Paratransit to get around, 
but that she primarily relied on her sons to take her grocery 
shopping and that she needed them to help her carry her bags.  
She further reported, however, that she did not have anyone 
coming in to help her clean or cook.  The veteran indicated 
that she also had hypertension, for which she was taking 
medication, and that she wore glasses, although she had not 
needed her prescription changed in three years.  When asked 
by her accredited representative, she reported that she had 
no back or hip disabilities

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or due to being housebound is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, the Board finds that the veteran has presented a 
plausible claim.

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to her 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is 
ample medical and other evidence of record, including a 
recent VA Aid and Attendance examination, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Additionally, the Board notes that the veteran has 
been provided with two personal hearings and a full 
opportunity to present evidence and argument in support of 
her claim.  Therefore, the Board finds that all facts that 
are relevant to this issue have been properly developed and 
that no further action is required in order to comply with 
VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a).

During the veteran's June 2000 personal hearing, her 
accredited representative requested that the Board obtain her 
most recent VA outpatient treatment records.  The veteran's 
VA outpatient treatment records from October 1994 to August 
1999 have already been obtained and associated with the 
claims folder.  Neither the veteran nor her representative 
have asserted that her most recent treatment records contain 
information significantly different from what is currently of 
record.  The representative pointed to these records for the 
purpose of establishing the veteran's need for ankle braces.  
However, the outpatient treatment record already associated 
with the claims folder clearly establish the veteran's use of 
such equipment.  Because there is nothing to indicate that 
these additional records contain evidence not already 
established by the record, the Board finds that a remand to 
obtain these records would only cause unreasonable and undue 
delay in adjudicating the veteran's claim.  

Once the evidence had been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

It is uncontroverted that the veteran is a veteran of a 
period of war and that aspect of 38 U.S.C.A. § 1521 has been 
satisfied.  The Board's inquiry will be focused on whether 
she meets the other requirements of law, which have been set 
out above.

At the outset, the Board notes that it recognizes that the 
veteran is considered to be totally disabled as a result of 
her generalized degenerative joint disease and hypertension.  
Her total disability, with respect to employability, has been 
recognized by VA by the award of non service-connected 
pension benefits.  As discussed above, the regulatory 
standard for additional benefits derived from the need for 
aid and attendance or due to being housebound is more 
rigorous.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.51(b), 
3.52(a).

The evidence of record does not establish, nor does the 
veteran contend, that she is blind, nearly blind or a patient 
in a nursing home.  38 C.F.R. § 3.51(c)(1)(2).  Therefore, 
the Board will consider whether the evidence of record 
establishes a need for aid and attendance on a factual basis 
according to the specified criteria under 38 C.F.R. § 
3.351(a).

Having carefully reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence establishes that the veteran is ambulatory, although 
with some limitation, and able to engage in most if not all 
daily living activities without assistance.  

In essence, the medical evidence of record, the veteran's 
testimony, and other evidence establishes that she lives 
alone and is able to engage in the activities of daily 
living, such as cooking, dressing herself and bathing.  It 
appears that she does not require the assistance of a nurses 
aide, housekeeper or similar person.  She is able to leave 
her residence several times a week to go shopping and to keep 
appointments.

The Board found the most probative evidence of record to be 
the report of the veteran's April 1998 physical examination 
as well as the veteran's hearing testimony.  Although Dr. K. 
noted that the veteran experienced some difficulty bathing 
due primarily to the difficulty she experienced getting into 
and out of the tub, the physician found that she was capable 
of feeding herself, dressing and undressing herself, and 
keeping herself clean and presentable.  This is consistent 
with the veteran's own testimony, in which she indicated that 
while certain activities such as cleaning the floor had 
become "a chore", she did not require the assistance of 
others to either cook or clean.  In addition, although the 
record does demonstrate the she wears ankle braces and uses a 
cane for long walks, there is no indication that she requires 
the use of special prosthetic or orthopedic appliances that 
cannot be worn without special aid.  As noted above, 
38 C.F.R. § 3.352(a) specifically excludes the use of 
appliances which normal persons would be unable to adjust 
without the aid of another person, such as supports, belts, 
lacing at the back, etc.

Furthermore, the Board notes that there is certainly no 
indication that the veteran is bedridden due to her 
disabilities.  To the contrary, the evidence shows that she 
routinely leaves her house to engage in a variety of 
activities, such as shopping.  While the Board acknowledges 
that the veteran has reported that she requires assistance in 
order to leave her house, this assistance appears to 
primarily consist of transportation needs, as the veteran has 
stated on several occasions that she has ceased driving and 
now relies on bus, Paratransit, or her relatives to take her 
places.  As noted above, she has stated that she is able to 
walk up to two blocks to get to the bus stop and that she 
feels that she can walk that far without assistance.  This is 
consistent with Dr. K.'s notation that the veteran was able 
to walk up to a half a block without any assistance, and 
further when using her cane.

Although the Board recognizes that the law does not require 
that all of the enumerated conditions be present in order for 
aid and attendance benefits to be granted, it is clear that 
the veteran's degenerative joint disease and hypertension 
have not been shown to result in a need for regular aid and 
attendance.  The veteran has not submitted or identified any 
other evidence which would contradict her own reports of 
significant independent activity.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
finding that special monthly pension is warranted based on 
the need for regular aid and attendance.

As discussed above, special monthly pension is also available 
if a veteran is found to be housebound.  A veteran is 
considered to be housebound if in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities he or she has an additional 
disability or disabilities independently rated at 60 percent 
or more, or is permanently housebound.  38 U.S.C.A. § 1502 
(c); 38 C.F.R. § 3.351(d).  

The veteran does not qualify for special monthly pension 
under this section because she does not have a single 
permanent disability rated at 100 percent.  Review of the 
record does not reveal the presence of any disability that 
would allow a 100 percent disability rating.  Furthermore, 
even if the veteran were found to be entitled to a 100 
percent rating, the evidence of record clearly shows that the 
veteran leaves her home regularly to engage in a variety of 
activities.  For example, the Board notes a June 1998 
clinical note, in which the veteran reported that she was 
planning to attend a convention.  In addition, as discussed 
above, the veteran has indicated that she routinely leaves 
her home several times a week to go shopping.  The veteran, 
moreover, appeared and testified at two travel board 
hearings.  Thus, the veteran clearly does not appear to be 
confined to her house or immediate premises.

In summary, although the Board recognizes that some 
limitations are imposed by the veteran's disabilities, for 
the reasons and bases expressed above the Board concludes 
that the preponderance of the evidence is against finding 
that the veteran is need of special monthly pension based 
upon regular aid and attendance or housebound status.  
Neither the need for regular aid and attendance or housebound 
status has been demonstrated.  The benefit sought on appeal 
is accordingly denied.  38 U.S.C.A. § 1502(b); 38 C.F.R. 
§§ 3.51(b), 3.52(a).


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance or due to being housebound is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

